  Case 1:18-cv-06127-CBA-RML Document 104 Filed 10/20/20 Page 1 of 4 PageID #: 1257




SHANNON B. TIMMANN
 shannon@clarelocke.com
     (202) 899-3872                           10 Prince Street
                                         Alexandria, Virginia 22314
                                               (202) 628-7400
                                            www.clarelocke.com


                                              October 20, 2020

    Via ECF

    Hon. Carol Bagley Amon
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

                   Re:     Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)

     Dear Judge Amon:
             I write on behalf of my client Robert Langrick, Counterclaimant in the above-referenced
     action. In accordance with Individual Practice Rule 3(A), Mr. Langrick requests a pre-motion
     conference regarding a prospective motion for partial summary judgment on the statements at issue
     in Mr. Langrick’s Counterclaims I-III and Ms. Morrison’s Sixth Defense of qualified privilege.
     Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary judgment,
     identifying each claim or defense – or the part of each claim or defense – on which summary
     judgment is sought. The court shall grant summary judgment if the movant shows that there is no
     genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
     As set forth below, there is no dispute of material fact that Ms. Morrison’s statements: (1) were
     published to third parties; (2) are “of and concerning” Mr. Langrick; and (3) are actionable per se.
     Nor is there any genuine dispute that Ms. Morrison’s statements were not protected by a qualified
     privilege. Mr. Langrick is therefore entitled to judgment as a matter of law on these elements of
     his Counterclaims and on Ms. Morrison’s qualified privilege defense.
                             Relevant Background and Procedural History
            Mr. Langrick filed Counterclaims I-III for defamation in this action on December 21, 2018,
     stemming from three separate publications by Ms. Morrison. (See Def. Langrick’s Ans. Aff, Defs.
     & Countercls. [Dkt. 14] (Dec. 21, 2018) (“Countercls.”).) The First Counterclaim states a cause
     of action for slander per se and alleges that Ms. Morrison published false and defamatory
     statements on January 2, 2018 when she placed a telephone call to Mr. Langrick’s employer at the
     time, Bloomberg, during which she alleged that Mr. Langrick followed her home and attempted to
Case 1:18-cv-06127-CBA-RML Document 104 Filed 10/20/20 Page 2 of 4 PageID #: 1258




  sexually assault and rape her when she was in college. (Id. ¶ 257.) The Second Counterclaim
  states a cause of action for libel per se and alleges that on January 4, 2018, Ms. Morrison defamed
  Mr. Langrick by creating an account and group on the video hosting website Vimeo that accused
  Mr. Langrick of being a “rapist.” (Id. ¶ 273.) The Third Counterclaim states a cause of action for
  libel per se and alleges Ms. Morrison defamed Mr. Langrick on July 19, 2018 in a “personal
  review” on MyLife.com by accusing him of sexual assault, attempted rape, rape, and further
  alleged that Mr. Langrick is a “rapist.” (Id. ¶ 289.)
          Ms. Morrison filed her Answer to the Counterclaims on August 29, 2019 wherein she
  alleged seven “Affirmative and Other Defenses.” Relevant here, Ms. Morrison’s Sixth Defense
  alleges that “one or more” of the statements at issue are not subject to a defamation claim because
  they are protected by New York’s common interest privilege and were not published with the
  requisite malice. (See Countercl. Def. Morrison’s Ans. [Dkt. 50] (Aug. 29, 2019) (“Ans.”).)
                                The Basis for the Anticipated Motion
          Under New York law a defamation plaintiff must establish five elements: (1) a defamatory
  statement of and concerning the plaintiff; (2) publication to a third party; (3) fault; (4) falsity of
  the defamatory statement; and (5) special damages or per se actionability. See Palin v. N.Y. Times
  Co., 940 F.3d 804, 809 (2d Cir. 2019). Mr. Langrick seeks partial summary judgment with respect
  to each statement at issue in Counterclaims I-III because there is no dispute of material fact that
  Ms. Morrison’s statements were published to third parties, are “of and concerning” Mr. Langrick,
  and are actionable per se.
           First, in the context of a cause of action for defamation, publication simply means that a
  statement is communicated to a third party and publication to even “one other person than the
  defamed is sufficient.” Torati v. Hodak, 47 N.Y.S.3d 288, 290 (2017) (finding Facebook message
  shared with only three of the plaintiff’s family members was actionable). Here, Ms. Morrison
  herself has admitted to publishing all three statements at issue to at least one third-party. Ms.
  Morrison admits to placing the Bloomberg call on January 2, 2018, and further admits that she
  accused Mr. Langrick of sexually assaulting her during that phone call. (See Ans.¶¶ 192-193,
  195.) Moreover, the recipient of that call took contemporaneous notes confirming that Ms.
  Morrison both placed the call to Bloomberg and communicated the statements at issue. Ms.
  Morrison also admits that she authored the January 4, 2018 post on Vimeo calling Mr. Langrick a
  “rapist” which was publicly available to third parties online. (Id. ¶¶ 198-200.) And finally, Ms.
  Morrison admits to authoring the July 19, 2018 personal review on MyLife.com that was publicly
  available to third parties online. (Id. ¶¶ 201-211.) Thus, there is no genuine dispute of material
  fact that Ms. Morrison published each of the statements at issue, and Mr. Langrick is entitled to
  partial summary judgment on the element of publication as to Counts I-III of his Counterclaims.
          Second, under New York law statements alleged to be defamatory are “of and concerning”
  a plaintiff where the statement designates the plaintiff in such a way as to let the audience
  understand it refers to the plaintiff. See Wexler v. Allegion (UK) Ltd., No. 16-cv-2252, 2018 WL
  1626346, at *8 (S.D.N.Y. Mar. 30, 2018). Here, Ms. Morrison does not dispute that Mr. Langrick
  was the subject of the Bloomberg call, that she identified him by name, and that she accused him
  of sexually assaulting her. (See Ans. ¶¶ 192-193, 195.) Ms. Morrison has also explicitly admitted
  that her statements during this phone call were “of and concerning” Mr. Langrick. (Id. ¶ 260.)
  Ms. Morrison has admitted that her Vimeo post entitled “Rapist” was accompanied by a video
  thumbnail of Mr. Langrick and a video caption that identified him by name (see e.g., Id. ¶¶ 198-



                                                     2
Case 1:18-cv-06127-CBA-RML Document 104 Filed 10/20/20 Page 3 of 4 PageID #: 1259




  200; Ex. A, Morrison’s Resp. to Langrick’s RFA No. 2.) and has explicitly admitted that her
  statement in the Vimeo post was “of and concerning” Mr. Langrick. (Ans. ¶ 274.) Ms. Morrison
  has also admitted that her July 19, 2018 MyLife.com post identified Mr. Langrick by name and
  accused Mr. Langrick of raping her. (See, e.g. Id. ¶¶ 201-211; Ex. A, Morrison’s Resp. to
  Langrick’s RFA No. 1.) Thus, there is no dispute of material fact as to whether the statements in
  Counterclaims I-III were “of and concerning” Mr. Langrick, and Mr. Langrick is entitled to a
  judgment as a matter of law on the “of and concerning” element of his defamation claims.
           Third, under New York law statements are defamatory per se and damages are presumed
  if the statements falsely charge the plaintiff with a serious crime. See, e.g., Liberman v. Gelstein,
  605 N.E.2d 344, 348 (1992) (finding verbal statements falsely accusing a plaintiff of a serious
  crime are slander per se); Sprewell v. NYP Holdings, Inc., 772 N.Y.S.2d 188, 194 (2003) (finding
  statements imputing “the crime of attempted assault to plaintiff,” were “actionable
  as libel per se”.) Each statement at issue accused Mr. Langrick of sexual assault or rape, which
  are serious felonious crimes under New York law, and Ms. Morrison has repeatedly acknowledged
  that the statements at issue were intended to accuse Mr. Langrick of sexually assaulting and raping
  her. There are numerous cases applying New York law that hold direct and specific statements
  falsely accusing someone of sexual assault or rape are defamatory per se. See, e.g. Routh v. Univ.
  of Rochester, 981 F. Supp. 2d 184, 212 (W.D.N.Y. 2013) (“A statement falsely accusing someone
  of rape is defamation per se”); Chiavarelli v. Williams, 681 N.Y.S.2d 276 (1998) (statements
  accusing plaintiff of “misus[ing] his supervisory power over residents to obtain sexual favors”
  were libel per se). Thus, there is no genuine dispute of material fact as to whether Ms. Morrison’s
  statements are actionable per se, and Mr. Langrick is entitled to a judgment as a matter law that
  the statements in Counterclaims I-III are defamatory per se and damages are presumed.
          Mr. Langrick also seeks judgment as a matter of law on Ms. Morrison’s Sixth Defense of
  qualified privilege because there is no dispute of material fact with respect to the non-applicability
  of this defense. Under New York law, Ms. Morrison bears the burden of establishing the
  applicability of a qualified privilege by proving: (1) that she had an interest in the subject matter
  of the statements or a moral or legal duty to speak on the matter; and (2) that the statements were
  published to a party that had a corresponding interest or duty to receive the statement. See, e.g.,
  Frederique v. Cty. of Nassau, 168 F. Supp. 3d 455, 488 (E.D.N.Y. 2016); Sachs v. Matano, 22
  N.Y.S.3d 310 (N.Y. Sup. Ct. 2015). It is well-settled that New York courts only apply this
  privilege in very limited circumstances and it does not apply in circumstances where statements
  are disseminated to those who do not have a shared interest in the subject matter or a corresponding
  legal or moral duty to receive the statement at issue. See Horton v. Guillot, No. 14-cv -1050, 2016
  WL 4444875, at *6 (N.D.N.Y. Aug. 23, 2016). This privilege is not applicable here because Ms.
  Morrison had no arguable duty to publish the statements at issue and there was no cognizable joint
  interest between Ms. Morrison and either Bloomberg or the general public via the internet. Ms.
  Morrison simply cannot prove any set of facts that would establish a qualified privilege, and Mr.
  Langrick is therefore entitled to judgment as a matter of law on Ms. Morrison’s Sixth Defense.
         Mr. Langrick requests that the Court schedule a pre-motion conference regarding his
  proposed motion so that a briefing schedule can be set.1

  1
    Due to COVID-related stays and extensions, there is currently no briefing schedule for summary judgment, but the
  parties have agreed to contemporaneously file pre-motion letters on their respective summary judgment motions so
  that they can be jointly addressed at a conference with the Court and an agreed briefing schedule set.



                                                          3
Case 1:18-cv-06127-CBA-RML Document 104 Filed 10/20/20 Page 4 of 4 PageID #: 1260




                                            Sincerely,




                                            Shannon B. Timmann
  Cc:   All counsel of record via ECF




                                        4
